 

ANNEX K

 

 

 

 

LETTER AGREEMENT

 

This Letter Agreement (the “Letter Agreement”) is made and entered into as of
this ____ day of ________, 2012 by and between ARC Wireless Solutions, Inc.
(along with its subsidiaries, “ARC” or the “Company”) and Quadrant Management,
Inc. (“Quadrant” or the “Advisor”).

 

RECITALS

 

WHEREAS, pursuant to that certain Waiver entered into between ARC and Quadrant
effective [ ], Quadrant has specifically waived Sections 2.2.2 and 2.2.3 of that
certain Financial Advisory Agreement between the parties dated January 21, 2009
(the “Financial Advisory Agreement”); and

 

WHEREAS, in consideration for giving the foregoing Waiver as well as in
consideration for the substantial time and resources Quadrant has committed to
the Company over a period of several years, which extends beyond the management
fees being historically paid to Quadrant, including, but not limited to,
substantial work done by Quadrant on behalf of the Company on several other
mergers & acquisitions (M&A) opportunities which did not materialize over the
last three years, the parties have agreed to enter into this Letter Agreement;

 

WHEREAS, Quadrant introduced ARC to Quadrant Metals Technologies, LLC (together
with its subsidiaries, “QMT”) and to Advance Forming Technology, Inc. (“AFTI”),
and a Hungarian special purpose acquisition company which holds the Hungarian
assets associated with AFTI that are currently owned by AFT Europa KFT (the
“AFTE SPV” and collectively referred to herein with AFTI as “AFT”, and together
with QMT, the “Target Companies”) for the purposes of evaluating the potential
acquisitions of the Target Companies; and

 

WHEREAS, the Company has agreed, for itself, and on behalf of its directors,
officers, employees, agents, advisors, affiliates or their respective
representatives, to compensate Quadrant in the event that the Company
consummates and closes the acquisitions of the Target Companies (the
“Transactions”), upon the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

1.Fees. In consideration of the services being performed by Quadrant in
connection with the Transactions, including among others, assistance in due
diligence, contract negotiations, and assistance in financing arrangements, the
Company agrees to pay Quadrant certain fees and expenses as follows:

 

a.A deal fee equal to two percent (2%) of the total enterprise value of the
Transactions, payable by wire transfer, upon the closing of the Transactions by
the Company;

 

b.In addition to the above fees, the Company shall reimburse Quadrant for all
reasonable out-of-pocket costs and expenses incurred by Quadrant in connection
with the performance of its services hereunder.

 

2.Non-Exclusive Agreement. Notwithstanding the foregoing or anything to the
contrary stated herein, the Company and Quadrant agree that this Letter
Agreement shall be exclusive only to the Transactions and otherwise shall not
prohibit the Company from entering into any other agreements with parties other
than the Target Companies, nor shall this Agreement prohibit the Company from
entering into any investment banking relationship, merger agreement, or
underwriting agreement or other transaction with any other party.

 

 

 

 

3.Term. The term of this Agreement shall be deemed to have commenced on the date
above and shall expire at the earlier of (i) closing of the Transactions; and
(ii) one (1) year from the date above, unless otherwise agreed to between the
parties.  

4.Confidentiality. Quadrant agrees to keep confidential all information obtained
from ARC, and Quadrant will not disclose to any other person or entity, or use
for any purpose other than specified herein, any information pertaining to ARC
which is non-public, confidential, or proprietary in nature which it obtains or
is given access to during the performance of the services provided hereunder.
The foregoing is not intended to nor shall be construed as prohibiting Quadrant
from disclosure pursuant to a valid subpoena or court order, provided, that in
such case ARC shall be promptly notified of such subpoena or court order and be
provided an opportunity to seek and obtain a protective order barring or
limiting the scope of such disclosure.

 

5.Binding Agreement. This Letter Agreement shall be binding upon ARC, its
successors and assigns.

 

6.Independent Contractor. Quadrant shall act under this Letter Agreement solely
as an independent contractor and not as an agent, partner, employee or joint
venturer of ARC.

 

7.Indemnification. ARC shall, to the fullest extent permitted by law, indemnify
Quadrant and each of its agents, officers, shareholders, employees, members,
representatives, and all others acting on its behalf (collectively with
Quadrant, the “Indemnified Parties”), against any and all liabilities, costs,
expenses (including legal fees and expenses), settlements, judgments and losses
(collectively, “Damages”), resulting from, in connection with or arising out of
any actual and threatened claim, action, demand, dispute or proceeding of
whatever kind and nature that may be asserted against an Indemnified Party in
any way arising from the activities of Quadrant pursuant to this Letter
Agreement to the same extent as if such Indemnified Party were an officer of the
Company. All such Damages shall be advanced to each Indemnified Party to the
fullest extent permitted an officer of the Company under and subject to
repayment, in accordance with applicable law and the Company’s Certificate of
Incorporation and Bylaws. The Company will not be liable to any Indemnified
Party under the foregoing indemnification and reimbursement provisions (a) for
any settlement by an Indemnified Party effected without the Company’s prior
written consent (not to be unreasonably withheld) or (b) to the extent that any
loss, claim, damage or liability is found to have resulted from the misconduct
or negligence of Quadrant or any Indemnified Party.

 

8.Others. Quadrant will not make any representation regarding the Company or
enter into any covenants or agreements with QMT and/or AFT on behalf of the
Company. The Company has the exclusive right, in its sole discretion, to accept
or reject the Transactions.   

9.Jurisdiction. This Letter Agreement shall be governed by the laws of the State
of New York.

 

10.Entire Agreement. This letter agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements and understandings, either oral or written with
respect thereto. Any modifications to this Agreement must be made in writing and
signed by the parties. Notwithstanding anything to the contrary, the Financial
Advisory Agreement shall remain in effect and in full force subject to that said
Waiver.

 

 

 

 

This LETTER AGREEMENT is effective as of this ____ day of __________, 2012.

 

ARC Wireless Solutions, Inc.   Quadrant Management Inc.             By:     By:
  Title:     Title:  

 



 

